 It gives me pleasure to convey to you. Sir, my most sincere congratulations on your election as President of this session of the General Assembly. We find your election even more gratifying since you represent a country with which my country has enjoyed a long history of friendly relations and common interests. I am convinced that your ability and your long experience will guarantee that this session will be successful and that positive results will be reached. I should also like to express our appreciation for the efforts made by your predecessor, Ambassador de Pinies.
This session is being held at a time marked by complex international relations caused by mounting international tension, an escalation in the arms race, particularly the nuclear arms race, increasing interference in the internal affairs of States, the use of aggression and force and the threat of such use, in various forms and ways. Finally, it is also due to the grave deterioration of the international economy, which afflicts us all.
One of the most important objectives of this Organization is the preservation of peace - the peace that ensures sovereignty, security and the dignity of all peoples. It is no mere chance, therefore, that the Charter of the United Nations has placed on us the collective responsibility of safeguarding this noble human objective.
The responsibility of preserving peace obliges us to make further efforts to alleviate tension between the super-Powers in order to provide the stability necessary for the development of international relations. It is our duty therefore to urge the two super-Powers to come together and work for the establishment of
international detente, without which no solid foundation for international peace and security can be established. There is no doubt that disarmament, particularly nuclear disarmament, continues to be an important factor in achieving the stability that must be achieved in international relations because of the great material and human potential that it will release to the development process. We should not forget, in this regard, to refer with appreciation to the positive initiatives of the Soviet Union in the field of disarmament. We hope the United States will meet those initiatives with a positive response.
Our collective responsibility in the achievement of peace dictates that we should also resolve the problems confronting some regions by peaceful means and through negotiations based on the provisions of the Charter of the United Nations and international law. That is why we call for a peaceful solution to the problems of Cyprus, Afghanistan, Kampuchea and Central America on the basis of respect for sovereignty, non-interference in internal affairs and the territorial integrity of all States concerned. This will enable the peoples of those States to strengthen their unity and face up to the challenges of reconstruction and development.
We must also live up to our responsibilities in confronting all forms of foreign domination and in liberating the peoples of southern Africa from the yoke of the oppressive policies of apartheid and racial discrimination imposed by the Pretoria regime, which persists in flagrantly violating the human principles of equality among all men by its continued occupation of Namibia and its perpetration of acts of aggression against the front-line States.
In accordance with the principles laid down in the United Nations Charter, Iraq strongly supports the Namibian people in their struggle for independence under the leadership of the South West Africa People's Organization (SWAPO), their sole legitimate representative, and stands by the black people of South Africa in their legitimate struggle for equality, liberty and dignity. We also support the imposition of sanctions upon the apartheid regime, which would be consonant with the principles of the Charter.
Our region, and my country in particular, being continually subjected to aggression, are among the areas in the world most greatly in need of peace, stability and the implementation of the principles upon which this Organization was founded.
The Palestine people, homeless now for decades, is being subjected in exile to repeated military raids and acts of genocide which aim to erase its national identity. The Palestinians are being subjected to all kinds of pressures and maneuvers in an attempt to distort the facts and impose solutions of submission and surrender upon it and upon the Arab nation.
Zionism and Israel have been perpetrating these violations and inhuman practices in complete disregard of humanitarian principles and of the United Nations Charter and its resolutions. Practices such as these have reduced the Arab region to a state of continuing crisis, and the region is thus in urgent need of peace, security and stability. Zionist terrorism and Israeli violations have not been limited to the Palestinians of the diaspora, but have also affected those living under Israeli occupation and facing the Zionist policies of violation of human rights, racial discrimination, deportation, displacement, confiscation of property, the establishment of Zionist settlements on Arab lands and all kinds of measures which aim to distort and erase the identity and cultural heritage of the Palestinian people.
Peace and stability in the Middle East cannot be achieved without the Palestinian people exercising its inalienable national right to return to its homeland, determine its own destiny and establish its own State in accordance with its own independent will. Iraq supports most vigorously the Palestine Liberation Organization (PLO), the sole legitimate representative of the Palestinian people, in its just struggle for the achievement of the legitimate aspirations of the Arab people of Palestine.
Thus the Israeli and Zionist acts of aggression against the Arab nation have become an obvious reality, but Israel no longer stands alone in perpetrating such acts in the area, for over the past seven years it has had an ally that shares with it the same objectives and methods of terrorism, aggression and distortion of facts, which aim to dominate the Arab region, destroy its unity and tear it apart into sectarian and racist mini-States at war with one another, depriving it of its historic opportunity for reconstruction and progress.
This similarity is clearly demonstrated by what is happening today in Lebanon, where the Tel Aviv and Tehran regimes are spreading disorder, anarchy, killing and destruction. It is oily in such a political climate that these two anomalous regimes and their agents can spread their influence in this misery-stricken country. We therefore stand firmly by the Lebanese people in its struggle for peace, stability and national unity, its struggle to end the Zionist occupation of its territory and to outside interference in its internal affairs.
At the other end of the region, the Iranian regime is pursuing the same objectives as those of the Zionist regime, by similar methods. Iran is trying to impose its racist hegemony through distortion of facts, aggression, expansion, and war. It was with this aim that the Iranian rulers launched their wide-scale aggression against Iraq on 4 September 1980, and have continued it ever since.
The Iranian armed aggression against Iraq has entered its seventh year and although the facts of this aggression have been placed, on more than one occasion, before this Organization, I find it necessary to remind the Assembly of them not for the sake of repetition, but because what is happening today is in actual fact a repetition in itself of the events that took place around this time in 1980. Indeed, what is happening now explains what happened then.
During 1979, the year in which the present regime took over power in Iran, Iraq's interests were, as they have always been, very much linked to the preservation of security and stability in the area and to the maintenance of the most amicable relations possible with its neighbors and with the world at large. Iraq had no interest whatsoever in stirring up troubles with its neighbors or with any other country.
The Khomeini regime, on the other hand, adopted a policy which it has enshrined in its new constitution, by which it assigned itself sectarian religious jurisdiction over the affairs of all Muslims. The regime began exporting this policy by military force and found in Iraq its first target.
The policy of exporting revolution, which represents the cornerstone of the Iranian regime, is a fact that the Iranian Government does not deny. Indeed, the Iranian rulers see in their policy their prime objective to which they have geared all Iran's potential and resources, and in pursuit of which they have employed agents not only in the Islamic world but in the world at large. In pursuing this course, Iran has adopted the ill-famed opportunistic doctrine: "The end justifies the means".
Proceeding from this aggressive policy, which is alien to the spirit of an age that had long ago rid itself of Nazism and fascism, the Iranian regime began a persistent campaign of aggression against Iraq throughout 1979 and the first nine months of 1980, a campaign that led to the outbreak of war between two neighboring
coin tries that had succeeded for years in establishing good neighborly relations between them.
The Khomeini regime assigned to itself the overthrow of Iraq's socio-political system as a basic task which it considered to be a divine duty and an unquestionable right. The Iranian regime attempted to spread acts of terrorism and subversion inside Iraq by employing Iranian nationals to carry out such acts and by inciting civil disobedience in I rag with a view to paralyzing the Government and its apparatus. The rulers of Iran openly called for the assassination of high government officials in Iraq and actually sent out Iranian agents to carry out that task. The Iranian regime invited the puppet Barzani clique back into Iran and began providing it with the assistance and the means to carry out subversive operations against Iraq. Since that contravened the 1975 Agreement requiring Iran to refrain from supporting the said clique, it amounted to a brazen declaration that Iran was no longer prepared to abide by the said Agreement. These acts and measures were accompanied by innumerable, almost daily, Iranian public statements threatening aggression against Iraq, and against its sovereignty and security, and promising the overthrow of its legitimate Government.
Furthermore, Iranian officials vied, with each other in the pursuit of this course, as they still do today. It has always been the case that the noisier and more blatantly belligerent an Iranian official is in supporting the Iranian regime's policy of aggression the better chance he stands of securing the approval and support of Khomeini.
Along with this, there was during 1979 and 1980 a series of military violations of the Iraqi border. Over the period from February 1979 to September 1980, Iranian military aircraft committed 249 violations of Iraqi airspace. Acts such as cross-border firing and attacks against Iraqi border posts, artillery shelling, obstruction of navigation in the Shatt-el-Arab River, Iraq's vital artery, and bombardment of civilian centers, totaled 244 over the period from June 1979 to September 1980. Iraqi civilian aircraft were fired on three times during the period from August 1980 to September 1980. Iraqi economic plants and oil installations were shelled seven times over the period from January to September 1980.
Throughout the time when these deliberate acts were being committed, Iraq tried to communicate with the Iranian rulers through diplomatic channels and warn them against continuing the course of aggression that they had adopted in the hope that they might listen to reason and comply with the principles of international law, so much so that the official notes sent by the Iraqi Government about Iranian violations numbered 293, all of which were of no avail.
On 4 September 1980 the situation witnessed a grave development when the Iranian armed forces used heavy 175 millimeter artillery in shelling the Iraqi towns of Khanaqin, Mendili, Zurbatiya and Naft-Khaneh. The shelling was done from Iraqi territories which were to have been returned to Iraq in accordance with the 1975 Agreement. Having refused to hand back those territories, the Iranian regime began massing troops cm them instead, thus willfully threatening the sovereignty and
security of Iraq an two counts? first - by the willful military occupation of its territories; and secondly, by willfully shelling Iraqi towns with heavy artillery from those same occupied Iraqi territories.
Notwithstanding the fact that on 7 September 1980, Iraq drew I ran !s attention to this conduct which was contrary to Iran's international obligations and asked the Iranian Government to desist from its military encroachments upon Iraqi territory, Iranian shelling continued unabated. Iraq was then left with no other alternative but to exercise its right to legitimate self-defense under the Charter and international law and remove the Iranian occupiers. Thus Iraq was careful to communicate with the Iranian Government on 8 and 11 September 1980, trying on each of these occasions to draw the Iranian Governments attention to the necessity of adhering to its international obligation, including the Agreement of 1975.
In the light of such clear evidence about Iran's attitude, and having waited for six whole days following the delivery of its note of 11 September 1980, the Iraqi Government was left with no doubt about the Iranian Government's deliberate violation of the 1975 Agreement and of the elements of the comprehensive settlement embodied therein. Iran had unilaterally abrogated that Agreement in order to extricate itself from its obligations, relating to the demarcation of the border and non-interference in Iraq's internal affairs, and so that it could continue its military operations against Iraqi towns and installations, with a view to achieving Khomeini's overriding objective of overthrowing the legitimate Government in Iraq and turning our country into an Iranian province. Hence, Iraq, having seen Iran abrogate the 1975 Agreement by word and deed, was left with no other choice but to consider that agreement as null and void in accordance with its fourth paragraph and with article 4 of the Treaty on International Frontiers and Good-neighborliness, which was based cm it.
Iraq's diplomatic and legal initiative of 11 September 1980 fell on deaf ears in Iran. In fact Iranian leaders called it a conspiracy organized by the Shah. Their response was further Iranian use of military force and even graver threats to the safety and security of Iraq.
The Iranian Government continued to escalate the military conflict and, with effect from 19 September 1980, began intensifying its heavy artillery shelling and air bombardment of residential areas and vital economic installations in Iraq, as well as Iraqi and foreign commercial vessels entering and leaving the Shatt-el-Arab River, its navigable channels and its inlets into the Arab Gulf. The Iranian authorities announced Iran's airspace closed to civil aviation and the Straits of Horrauz closed to Iraqi shipping, and at the same time it declared general mobilization, massed large military forces on the borders end began a large-scale military action in which its regular armed forces were used openly. Beginning on 18 September 1980, the Iranian armed forces issued four military communiques on their activities. In the third communique, issued on 19 September 1980, the Iranian authorities boasted about setting ablaze the Na ft-Khan eh oilfields, one of Iraq's important oil-producing areas. In the fourth communique in 1980 the Iranian authorities boasted about demolishing more than 14 tanks, apart from setting an oilfield ablaze.
Iran's acts and attitudes prior to 22 September 1980 constituted as a whole a flagrant violation of the principles and provisions of the international law governing friendly relations among nations as laid down in the General Assembly's Declaration on friendly relations adopted by consensus in resolution 2526 (XXV), on 24 October 1970. Among the salient principles embodied in that declaration are the principles and provisions of good-neighborliness, of non-interference in internal affairs, of sovereign equality of States, and the duty of implementing in good faith international obligations.
Further acre, the end result of the series of Iranian aggressive acts and measures, manifested in the first place in Iran's initiation of the use of military force against Iraq with effect from 4 September 1980, comes under the concept of armed aggression, direct or indirect, as defined in General Assembly resolution 3 J14 (XXIX), adopted by consensus on 14 December 1374.
The measures taken by the Government of Iraq since 4 September 1980 to face up to Iran's continued aggression have been in conformity with the right of self-defense in view of the fulfillment of the two conditions of necessity and reasonableness set by international law for the legitimate exercise of such rights.
The essential difference between the positions adopted by the two parties has been clear since 1979. It was as clear during the period prior to the outbreak of the war as it has been throughout these six years of fighting. One party, Iraq, believes in international law and good-neighborly relations, rejecting the policy of tutelage over others and seeking to safeguard its sovereignty, security and right to determine its own way in life. The other party, on the other hand, believes in an ideology alien to the laws of the age, a fanatic, aggressive, expansionist ideology the imposition of which on others, by any means available, is considered to be a divine duty.
Iran is the party that, in the pursuit of its objectives, has used all possible methods, including armed force, murder, lies and fabrication. Those methods, while condemned by mankind, seem quite legitimate to the Iranian regime as long as they help it attain its desired objectives. What happened during 1979 and 1980 has been repeated over the six years of the war. Indeed, it is being repeated today. The Iranian regime is now beating the drums of war and perpetrating armed aggression against Iraq, reiterating the same old slogans of 1979 and 1980. After six years of war, that regime has neither changed its course nor given up its ambitions. Its business is to wage war, and its aim is to expand.
Iranian representatives to this Organization and to other forums try, through deception and fabrication, to distort the facts. They claim that Iraq invaded their country to overthrow the regime in Tehran. That was what they said recently in Harare before the representatives of 101 non-aligned States. We challenge them,
as we did in Harare, to produce any evidence to this effect. There is an endless catalog of evidence beginning in February 1979 and continuing to this day which shows that the Iranian regime has always had the overthrow of Iraq's political system at the center of its objectives. -here is a mass of evidence, too, of Iranian attempts to destabilize other Governments in the region. But we challenge the Iranian regime to produce evidence substantiating its claims against Iraq.
Confident of our position and of the justice of our cause, confident too that we have always been faithful to the principles and values cherished by this Organization and the international community, we have over the years challenged the Iranian regime to accept United Nations arbitration, or that of any other international organization or forum, on the two questions relating to the initiation of the aggression and the continuance of the war, so that no doubt may linger in this respect. The General Assembly is well aware that the Iranian regime has always rejected, and does today, that proposal, which is in conformity with the principles of the Charter, international law and the practice of states, simply because it cannot prove its allegations or substantiate its lies. All it can afford to do is to live under the shadow of war, immersed in a blood-bath and amidst the corpses of its dead.
The representatives of the Iranian regime claim in this and other international forums that the war was imposed upon them. We ask this: which party is it that regards the war as a divine mission? Is it Iraq or Iran? How can a war be imposed upon a State when the State itself considers it a godsend and insists upon its continuance as a divine duty and a perpetual mission? What the rulers of Iran used to state six years ago and repeat hysterically today is in itself sufficient evidence as to the party that started the aggression and initiated the war.
This fundamental difference between the positions of the two parties has been clearly demonstrated throughout the six years of the armed conflict. From the outset, Iraq has expressed its readiness to settle the dispute by peaceful means, according to the rules of international law and on the basis of respect for the sovereignty of each people and its right to determine its own political and social system. Iraq has always accepted United Nations jurisdiction over the dispute. For its part, the Iranian regime has rejected all this and insisted on continuing the war while declaring its intention to overthrow the Government in Iracr and impose its tutelage over the people of Iraq and the other peoples of the region.
During the last session of this Assembly I explained in detail how the Iranian regime had rejected peace immediately after starting its war against Iraq and set absurd pre-conditions for ending its aggression, pre-conditions that are in sharp contravention of the rules of international law and the principles regulating relations among States; pre-conditions, indeed, that reflect accurately the nature of the Iranian regime, which is both anomalous and alien to our world, and the aggressive, expansionist, evil dilections of that regime.
I also referred to the international efforts made to resolve certain questions arising from the dispute so as to lessen its complexity, in the hope that step by step a comprehensive peace could be achieved. I explained how the Iranian regime had responded to those efforts in an opportunistic way as long as they served its plans to prolong the war and achieve its morbid dreams of dominating Iraq and the countries of the region. I pointed out to the General Assembly that the common denominator in Iran's methods of tackling the various aspects of the dispute was the adoption of a selective approach to the Charter and international law, taking only such elements of the law as suited its self-interest and served its plans for continuing the war, while rejecting the elements that called for peace, justice,
respect for sovereignty, good-neighborliness, non-interference in internal affairs, and renunciation of the concepts of hegemony and tutelage and the methods of violence, terror and aggression.
It was Iran's strange conduct that led us to respond with great caution to the efforts to find partial solutions to the problems arising from the dispute. I announced here in the General AssemblyP and repeat today, that it was on the basis of that stance on our part, a stance steaming from experience corroborated by fact, that we conducted our discussions with the Secretary-General in 1985 both in Mew York, following his eight-point proposal to the two parties, and during his visit to Baghdad.
What happened, however, as the Assembly is well aware, was that the courtesy and appeasement with which the Iranian regime was treated impeded the sound implementation of the principles of the United Nations Chatter and international law, for it lifted the political pressure already exercised on this aberrant regime and hence encouraged it, in effect, to continue its aggression. Allow me to stress once more that to be courteous co aggressive and expansionist regimes neither helps in the establishment of peace, nor contributes to the strengthening of security and stability; for such regimes usually see in any international appeasement or courtesy extended to them a willingness to overlook their crimes and violations of the rules governing relations among States. Appeasement and courtesy, therefore, encourage such regimes to persist in aggression and subversion, which is what has actually happened with Iran.
On the night of 9-10 February 1986, the Iranian regime launched a big military offensive which resulted in its forces occupying the Iraqi port of Faw. Iran began speaking of "the liberation of Iraq" and issuing threats against the Arab Gulf States advising them to deal with the invasion forces as their new neighbor. The Security Council, as the Assembly is aware, spent many days discussing this development. During the discussion Iraq declared that it was not prepared to accept any course that was not in line with the provisions of the United Nations Charter, international law and inter-State practice in the settlement of international disputes. Iraq also called for an end to be put, once and for all, to the selective and partial approaches to the question, to vague statements, and to the efforts that fail to emphasize the pivotal issue of ending the war in accordance with international rules, we also made it clear that erroneous diplomatic judgements have cost us rivers of blood and untold devastation, and encouraged the Iranian regime to persist in its war with an arrogance unprecedented in the history of the United Nations.
The result of the Security Council deliberations was the unanimous adoption on 24 February of resolution 582 {1986) which contained a comprehensive framework for the settlement of the dispute. Despite the fact that the Council adopted this resolutions without being influenced by the attitudes of the two parties, the Iranian regime refused to abide by it. Iranian officials declared time and again that they would carry on with their war against Iraq in execution of a "divine duty" by which they were entrusted with "the liberation of the Iraqi people." They also announced that they were soaking preparations for a new invasion of Iraq in further discharge of that duty; and new offensives were actually launched against the northern and southern parts of Iraq on the nights of 31 August-1 September and 10-11 September. Then the Iranian rulers pointed out that these offensives were only a prelude to what they described as "the decisive offensive." In spite of all this the United Nations and its competent organs are still reluctant to exercise their authority seriously and to discharge the responsibility entrusted to them in the Charter. Resolution 582 (1986) still awaits earnest attention and practical implementation.
An essential difference between the two parties is also seen in their respective positions on the issue of security and stability in the region. All States in the region have expressed concern over Iran's policy of destabilization and disturbance. The Organization may recall the complaint filed by the States of the Gulf Co-operation Council in 1984 against the Iranian regime following Iranian acts of aggression against commercial vessels trading with these countries. The Security Council then adopted resolution 522 (1982) which was subsequently rejected by Iran in the same way as it had rejected the Council's resolutions on the Iran-Iraq dispute. Iran continued its acts of aggression and piracy against
shipping in the Gulf. I should like to refer in this connection to the statements issued by the Gulf Co-operation Council during their meetings of 1-2 March 1986 and 26-27 August 1986.
The Iranian and Zionist regimes have become the two main sources of threat to the security and stability of the region. They are the only regimes in the region which flout the resolutions adopted by the Security Council and the General Assembly. They are the only regimes which use force in pursuit of their territorial ambitions and in imposing their tutelage on the peoples of the region. They are unrivaled in the art of lying, misrepresentation and the distortion of facts. While adopting similar ideologies, they both use methods that are obsolete and contrary to the spirit of the age in justifying their policies and deluding their followers. No wonder, therefore, that not only have they found strong allies in each other, but they are also conducting a common fight against Iraq, in Lebanon and in other areas. The Zionist regime exploited the circumstances of the war waged by Iran against Iraq and in June 1981 attacked the Iraqi nuclear reactor intended for peaceful uses. Arms co-operation between the two regimes is as extensive as the stories about it have become commonplace in the world press. Like all hypocrites and impostors, the representatives of these two regimes come to this forum to exchange abuse in order to deceive the international community. However, the light of truth cannot be hidden behind a web of lies and misrepresentation of the kind employed by the rulers of Tel Aviv and Tehran.
The political struggle of the peoples of the region should be geared towards putting an end to the Zionist and Iranian aggression, and towards confronting the common campaign of racism and expansion conducted by the forces of Zionism and Khomeinism, so that these peoples may live in security, peace and freedom.
Our people has demonstrated throughout six years of fighting its undoubted capability to crush the aggressors, protect its independence and sovereignty and to abort the expansionist dreams of the Iranian regime. Despite the sacrifices made by our valiant people in its pursuit of peace and in defense of its freedom and dignity against the Iranian aggression, our people has never hesitated to extend its hand to peace time and again. Our most recent call for peace came in the open letter addressed by President Saddam Hussein to the rulers of Iran on 2 August 1986, in which he invited them to an honorable peace based on the following principles: first, a total, comprehensive and unconditional withdrawal to the internationally recognized boundaries; secondly, a total and comprehensive exchange of prisoners of war; thirdly, the signing of a peace and non-aggression treaty between the two countries; fourthly, non-interference in each other's internal affairs and mutual respect for each country's choices; fifthly, both Iraq and Iran must be positive elements in all that might contribute to the establishment of stability and security in the region as a whole, and in the Arab Gulf in particular.
Although these principles should have been sufficient to safeguard the legitimate rights of both parties, the Iranian regime rejected them, and resorted to raising doubts about the possibility of a renewed escalation of the war in an attempt to justify its anomalous attitude. In order to remove all doubt, we announced our willingness to accept a guarantee from the five permanent members of the Security Council concerning mutual non-aggression between the two parties. We also expressed our readiness to have the agreement on such a guarantee properly documented at the United Nations, and further stated that if this proposal was not to meet with Iranian acceptance, then we would propose an alternative: that the guarantee for mutual non-aggression should come from 60 countries, 30 of which
would be selected by Iran and 30 by Iraq. We also proposed another alternative according to which the guarantee for mutual non-aggression could come from member States of the Organization of the Islamic Conference. This was in addition to Iraq's readiness to be party to a treaty of non-aggression and good-neighborliness involving all States on the Arab Gulf besides Iraq and Iran.
Such a treaty should state in clear and basic terms that, if any signatory State perpetrated aggression against a fellow State- then all States parties to the Treaty should use military force to put an end to the aggression.
Iran also rejected these proposals, a fact which exposed yet age in the Iranian regime's false claims about the guarantees. Iran's rejection confirmed once again that the sole objective of its regime was to wage war, nothing but war.
Those have been our attitudes and those of Iran. Our demands are clear and simple: we want an honorable peace that safeguards the rights and interests of both parties on the basis of the Charter of the United Nations and of international law and practice. That has always been our policy with regard to Iran from the very beginning, and it will continue to be our policy regardless of the sacrifices that our people has to make in defending its dignity and honor and in safeguarding the sovereignty, territorial integrity and cultural heritage of our country.
The United Nations cannot, and should not, remain neutral vis-^-vis two such sharply contrasting stands: one totally committed to the Organization, its Charter and its principles; the other scorning it, rejecting its resolutions, and using it merely as a forum for promoting its lies and as a means for continuing the war and threatening the security and stability of the region. It is incumbent upon the United Nations, on the basis of its Charter and in accordance with the responsibilities entrusted to it, to abandon its old negative stand in favor of a new one, a serious and responsible stand that would warn the oarty insisting on war against such insistence, and would show that the Organization was prepared to punish the perpetrator and exert all kinds of pressure upon it to make it desist from the aggression and accept peace.
The United Nations and its various bodies should also endeavor to establish peace on the basis of the resolutions of the Security Council, the organ entrusted
with the task of preserving peace. It would be a grave violation of the Charter if the Council's resolutions were in any way ignored in favor of partial diplomatic proposals and appeals, or useless statements of the kind that we have heard throughout the six years of the conflict.
We look forward to seeing the United Nations shoulder its responsibility for the maintenance of peace through the position it takes on what has now become the longest war of the century. It is only by living up to its responsibilities that this Organization can justify its existence and deserve the confidence of the peoples of the world.
